DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Eugene Kwon (Reg. No. 62,422) on 11/17/2021.
In the claims:
1. (Currently amended) An inspection support system for supporting non-destructive inspection of a welded part of a pipe, comprising:
a plurality of determination devices that determine pass or fail based on a result of non-destructive inspection of the the welded part of a pipe; and
a learning device that learns a determination algorithm used to determine pass or fail in the plurality of determination devices, based on information collected from the plurality of determination devices, wherein
the determination device includes;
an inspection result acquisition unit that acquires results of non-destructive inspection including an image of a plurality of welded parts of a pipe for which pipe is installed, or diameter or quality of the pipe used varies;
a determination unit that determines pass or fail based on the result of non-destructive inspection of the welded part of a pipe acquired by the inspection result acquisition unit, using the determination algorithm;
a determination result presentation unit that presents the determination result yielded by the determination unit to an inspection person who performs non-destructive inspection of the welded part of a pipe; and
a determination result transmission unit that acquires an ultimate determination result welded part of a pipe corresponding to the ultimate determination result, and wherein
the learning device includes:
a determination result reception unit that receives the ultimate determination result yielded by the inspection person and the result of non-destructive inspection of the welded part of a pipe corresponding to the determination result;
a learning unit that learns, by learning an image pattern characteristic of a damage or a defect that could occur in the welded part of a pipe based on information received by the determination result reception unit, the determination algorithm for determining pass or failure in non-destructive inspection based on the pattern located in an image of the welded part of a pipe 
a provision unit that provides the determination algorithm learned by the learning unit to the plurality of determination devices.---.

2. (Currently amended) The inspection support system according to claim 1, wherein when the determination result yielded by the determination unit is corrected by the inspection person, the determination result transmission unit acquires the corrected determination result and transmits the corrected determination result to the learning device along with the result of non-destructive inspection of the welded part of a pipe corresponding to the corrected determination result.

3. (Currently amended) The inspection support system according to claim 1,
the determination result transmission unit acquires the determination result yielded by the inspection person in response to the result of non-destructive inspection of the welded part of a pipe for which the determination unit has not been able to make a determination, and transmits the determination result yielded by the inspection person to the learning device along with the result of non-destructive inspection of the welded part of a pip corresponding to the determination result.


the determination device further includes a learning unit that learns the determination algorithm based on the ultimate determination result yielded by the inspection person and the  result of non-destructive inspection of the welded part of a pipe corresponding to the ultimate determination result.

5. (Currently amended) A learning device comprising:
a determination result reception unit that receives, from a plurality of determination devices for determining pass or fail based on results of non-destructive inspection of welded parts of a pipe installed in a plurality of plants for which the pipe used varies, an ultimate determination result yielded by an inspection person who has checked a determination result yielded by the determination device and the result of non-destructive inspection including an image of the welded part of a pipe corresponding to the ultimate determination result;
a learning unit that learns, by learning an image pattern characteristic of a damage or a defect that could occur in the welded part of a pipe based on information received by the determination result reception unit, a determination algorithm for determining pass or failure in non-destructive inspection based on the pattern located in an image of the welded part of a pipe; and
a provision unit that provides the determination algorithm learned by the learning unit to the plurality of determination devices.

6. (Currently amended) The learning device according to claim 5, wherein
when the determination result yielded by the determination device is corrected by the inspection person, the determination result reception unit receives the corrected determination result and the result of non-destructive inspection of the welded part of a pipe corresponding to the corrected determination result.

7. (Currently amended) The learning device according to claim 5, wherein
welded part of a pipe for which the determination device has not been able to make a determination, and the result of non-destructive inspection of the object corresponding to the determination result.

8. (Currently amended) A determination device comprising:
an inspection result acquisition unit that acquires results of non-destructive inspection of welded parts of a pipe installed in a plurality of plants for which the pipe used varies;
a determination unit that determines pass or fail based on the result of non-destructive inspection of the welded part of a pipe acquired by the inspection result acquisition unit, using the determination algorithm, the determination algorithm being provided from a learning device for learning, by learning an image pattern characteristic of a damage or a defect that could occur in the welded part of a pipe based on information received by the determination result reception unit, a determination algorithm for determining pass or failure in non-destructive inspection based on the pattern located in an image of the welded part of a pipe,
a determination result presentation unit that presents the determination result yielded by the determination unit to an inspection person who performs non-destructive inspection of the welded part of a pipe; and
	a determination result transmission unit that acquires an ultimate determination result yielded by the inspection person who has checked the determination result yielded by the determination unit and that transmits the ultimate determination result to the learning device along with the result of non-destructive inspection of the welded part of a pipe corresponding to the ultimate determination result.

9. (Currently amended) The determination device according to claim 8, further comprising:
of the welded part of a pipe corresponding to the ultimate determination result.

Allowable Subject Matter
Claims (1-9) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “According to the subject matter according to claim 1, the inspection result of the non-destructive inspection performed in the plurality of plants and the ultimate determination result yielded by the qualified inspection person are aggregated in the learning device to build the determination algorithm used to determine pass or failure in non-destructive inspection.  Therefore, a highly precise determination algorithm that incorporates determination results from experienced inspection persons can be generated.  As indicated in paragraph 0036 of the specification, damages or defects that could occur in the welded part of a pipe are caused by a variety of factors such as: the type, location of installation, weather condition, diameter and quality of the pipe used, etc. of the plant; the applicable standard, specification, condition of construction, in a country or region in which the plant is installed; and, in addition, whether experienced welders are available in that country or region.  The fact is that a determination on damages, defects, etc. (e.g., poor penetration, poor fusion, blow holes, etc.) is not unambiguously defined, and determination results could vary depending on the skill of inspection persons.  The present invention is directed to improving the determination precision, etc. by determining damages, defects, etc. without variation in the results, implementing the determination precision from experienced inspection persons, and properly utilizing determination data, etc.  None of the cited documents discloses objectives, features, etc. like these. In further accordance with the subject matter of the present application, a determination algorithm is built based on an image of a plurality of welded parts of a pipe for which weather (See applicant’s remarks dated 11/17/2021 – Supplemental remarks.)


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.